Opinion by
Mr. Justice McIver,
*604This was an action on four notes, and the defence was payment. Verdict for defendant. Plaintiffs appealed upon three grounds, two of which raised only questions of fact. The third imputed error to the Circuit Judge (Cothran), in charging the jury that defend*605ant was entitled to credit for certain cotton of defendant, seized by the sheriff under plaintiffs’ lien, and at their instance, and sold, and the proceeds, upon claim of a third party, paid over to the clerk of court, and by him to such third party, if the jury thought that such cotton really belonged to the defendant. This court saw no error in this charge. “It is well settled that a levy under an execution or other process is prima facie satisfaction pro tanto, and until the plaintiffs showed, as they failed to do, that this cotton was not applicable to their claim, they were bound to account for its value.”
Judgment affirmed.
In this case there was a petition for a rehearing, which was refused.